 



EXECUTIVE EMPLOYMENT AGREEMENT



 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated March 1, 2018 (the
“Effective Date”), is by and between MGT Capital Investments, Inc., a company
incorporated under the laws of Delaware (the “Company”), and Robert S. Lowrey,
an individual (the “Executive”) with reference to the following facts:

 

The Executive wishes to serve, and the Company wishes the Executive to serve, as
Chief Financial Officer, Corporate Treasurer and Secretary; and

 

The parties hereto wish to enter into an Employment Agreement between the
Executive and the Company, on the terms and conditions contained in this
Agreement.

 

NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:

 

1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment and agrees to perform the Executive’s
duties and responsibilities in accordance with the terms and conditions
hereinafter set forth.

 

1.1 Duties and Responsibilities. The Executive shall serve as Chief Financial
Officer, Corporate Treasurer and Secretary . During the Employment Term, the
Executive shall perform all duties and accept all responsibilities incident to
such position and other appropriate duties as may be assigned to Executive by
the Company’s Board of Directors from time to time. The Company shall retain
full direction and control of the manner, means and methods by which the
Executive performs the services for which he is employed hereunder and of the
place or places at which such services shall be rendered.

 

1.2 Employment Term. The term of the Executive’s employment shall commence on
the Effective Date and shall continue for twenty-four (24) months, unless
earlier terminated in accordance with Section 6 hereof. The term of the
Executive’s employment shall be automatically renewed for successive one (1)
year periods until the Executive or the Company delivers to the other party a
written notice of their intent not to renew the Employment Term, such written
notice to be delivered at least sixty (60) days prior to the expiration of the
then-effective Employment Term. Each of the initial 24-month period and each
successive one (1) year period shall be known as an “Employment Term.”

 

1.3 Extent of Service. During the Employment Term, the Executive agrees to use
the Executive’s best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and to devote all Executive’s business time, attention and
energy thereto. With the exception of service as a Director on no more than
three (3) corporate or non-profit boards of directors, Executive further agrees
not to work either on a part-time or independent contracting basis for any other
business or enterprise during the Employment Term without the prior written
consent of the Company’s Board of Directors.

 

1.4 Base Salary and Compensation

 

(a) Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) at the annual rate of $240,000 (U.S.), payable at such times as the
Company customarily pays its other senior level executives (but in any event no
less often than monthly). The Base Salary shall be subject to all state, federal
and local payroll tax withholding and any other withholdings required by law.
The Executive’s Base Salary may be increased by the Compensation Committee of
the Board of Directors (the “Compensation Committee”) at any time. Once
increased, such increased amount shall constitute the Executive’s Base Salary.

 

(b) Signing Bonus. The Company shall pay the Executive a one-time bonus of
$10,000, payable upon execution of this Agreement. The Signing Bonus shall be
subject to all applicable tax and payroll withholdings.

 

(c) Share Grant

 

(i) Upon the execution hereof and in consideration of the execution hereof, the
Company shall issue to the Executive an aggregate of seven hundred fifty
thousand (750,000) shares of the Company’s common stock (the “Shares” or
“Securities”). The Company and Executive agree that issuance of the Shares is an
inducement material to entering into this Agreement. The Shares will be
allocated from the Company’s 2016 Stock Option Plan (the “Plan”).

 



 

 



 

(ii) Subject to Section 6 hereof and the Plan, the Shares shall vest as follows:
(i) 1/3 of the Shares shall vest 12 months after the Effective Date, (ii) 1/3 of
the Shares shall vest 18 months after the Effective Date and (iii) 1/3 of the
Shares shall vest 24 months after the Effective Date.

 

(iii) The Executive shall not effect a Disposition of any Shares unless, until
and to the extent the Shares have vested in accordance with this Agreement. Any
attempt to effect a Disposition of any Shares prior to the date on which the
Shares have vested, shall be void ab initio. For purposes of this Agreement,
“Disposition” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.

 

(iv) Notwithstanding any other provisions of this Agreement, the Company’s Board
of Directors shall be authorized in its discretion, based upon its review and
evaluation of the performance of the Executive and of the Company or its
subsidiaries, to accelerate the vesting schedule under this Agreement upon the
Shares, at such times and upon such terms and conditions as the Board shall deem
advisable.

 

1.5 Incentive Compensation.

 

(a) Bonus. The Executive shall be eligible to earn a cash and/or equity bonus as
the Compensation Committee may determine, from time to time, based on meeting
performance objectives and bonus criteria to be mutually identified by the
Executive and the Compensation Committee. Such objectives and criteria may be
based on a favorable sale or merger of the Company, in addition to operating
metrics. The Executive’s target bonus will be set at 50% of Base Salary upon
meeting all performance objectives. Bonuses, if any, shall be subject to all
applicable tax and payroll withholdings.

 

(b) Executive Benefits. The Executive shall be entitled to participate in all
executive benefit or incentive compensation plans now maintained or hereafter
established by the Company for the purpose of providing compensation and/or
benefits to executives of the Company and any supplemental retirement, salary
continuation, stock option, deferred compensation, supplemental medical or life
insurance or other bonus or incentive compensation plans. Unless otherwise
provided herein, the Executive’s participation in such plans shall be on the
same basis and terms as other executives of the Company. No additional
compensation provided under any of such plans shall be deemed to modify or
otherwise affect the terms of this Agreement or any of the Executive’s
entitlements hereunder.

 

1.6 Other Benefits. During the Employment Term, the Executive shall be entitled
to participate in all employee benefit plans and programs made available to the
Company’s senior level executives as a group or to its employees generally, as
such plans or programs may be in effect from time to time (the “Benefit
Coverages”), including, without limitation, medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection and travel accident insurance. Executive shall be
provided office space in or near Durham, NC and staff assistance appropriate for
Executive’s position and adequate for the performance of his duties.

 

1.7 Reimbursement of Expenses; Vacation; Sick Days and Personal Days. The
Executive shall be provided with reimbursement of expenses related to
Executive’s employment by the Company, including reasonable expenses for travel
within the scope of the Executive’s employment as long as such travel is
pre-approved by the Company and reasonable expenses related to the Executive’s
home office as long as such expenses are pre-approved by the Company, on a basis
no less favorable than that which may be authorized from time to time by the
Board, in its sole discretion, for senior level executives as a group. The
Executive shall also be provided with reimbursement of expenses (including
travel expenses) related to Executive’s continuing education requirements to
maintain his CPA license. Executive shall be entitled to vacation and holidays
in accordance with the Company’s normal personnel policies for senior level
executives, but not less than four (4) weeks of vacation per calendar year.

 

1.8 No Other Compensation. Except as expressly provided in Sections 1.4 through
1.7, Executive shall not be entitled to any other compensation or benefits.

 

 

 



 

2. Representations and Warranties of the Executive. The Executive represents and
warrants to the Company as follows:

 

2.1 No Conflicts. The execution and delivery by the Executive of this Agreement,
and the performance by the Executive of its obligations hereunder, do not and
will not (i) violate or conflict with any law, ordinance, or regulation, or
order, decree or judgment of any arbitrator, court or administrative or other
governmental body which is applicable to, binding upon or enforceable against
the Executive or any of his assets, (ii) constitute or result in any breach of
any of the terms, provisions, conditions of, or constitute a default under, or
an event which, with notice or lapse of time or both, would constitute a default
under, any indenture, agreement, contract or other document to which the
Executive is a party or by which the Executive may be bound or (iii) require the
consent or approval of any court, governmental authority or other person.
Neither the execution, delivery nor performance of this Agreement, nor the
consummation by the Executive of the obligations contemplated hereby requires
the consent of, authorization by, exemption from, filing with or notice to any
governmental entity or any other person.

 

2.2 Restricted Securities. Unless the Company notifies the Executive in writing
otherwise, the Shares are characterized as “restricted securities,” as that term
is defined under Rule 144 of the Securities Act, and may not be resold without
registration under the Securities Act of 1933, as amended (the “Securities Act”)
or in accordance with an exemption therefrom. The Executive represents that it
is familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act. The Executive agrees and acknowledges that, in connection with
the transfer of any portion of, or all of, the Shares, the Company may require
the Executive to provide an opinion of counsel, the form and substance of which
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

2.3 Experience of the Executive. The Executive, either alone or together with
his representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has evaluated the merits
and risks of such investment. The Executive is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

2.4 Risk of Investment. The Executive is aware and acknowledges that (i) the
investment in the Securities is speculative and the Executive bears the risk of
loss of its entire investment, (ii) the Executive, in accepting the Securities,
is relying, if at all, solely upon the advice of his personal financial, tax and
legal advisers with respect to an investment in the Company, and (iii) because
transfer of the Securities is restricted, it may not be possible for the
Executive to liquidate its investment readily in case of an emergency and,
therefore, the Executive may have to bear the risk of an investment in the
Securities for an indefinite period of time.

 

2.5 Tax Consequences. The Executive acknowledges that the acquisition of the
Securities, may involve tax consequences to the Executive, and the contents of
this Agreement do not contain tax advice. The Executive acknowledges that he has
not relied and will not rely upon the Company with respect to any tax
consequences related to the Securities. The Executive assumes full
responsibility for all such consequences and for the preparation and filing of
any tax returns and elections which may or must be filed in connection with the
Securities.

 

2.6 Purchase Entirely for Own Account. The Securities to be received by the
Executive hereunder will be acquired for the Executive’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Executive has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to the
Executive’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
the Executive to hold the Securities for any period of time. The Executive is
not a broker-dealer or agent of a broker-dealer required to be registered with
the Securities and Exchange Commission under Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), nor an entity or
individual engaged in a business that would require it to be so registered.

 

2.7 Accredited Investor. The Executive is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act.

 

 

 



 

2.8 Disclosure of Information. The Executive has access to and has reviewed the
Company’s filings with the Securities and Exchange Commission, at www.sec.gov,
including the “Risk Factors” contained therein. The Executive has had the
opportunity to ask questions of and receive answers from the Company regarding
the Company, its business and the terms and conditions of the offering of the
Securities.

 

2.9 Legends. The Executive agrees to the imprinting, so long as is required by
this Section 2.9, of a legend on any of the Securities issued pursuant to this
Agreement, or certificates evidencing such securities, in the following form:

 

THIS SECURITY NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

The Executive agrees also to the imprinting of any legend required by the “blue
sky” laws of any state to the extent such laws are applicable to the securities
to be so legended. Certificates evidencing such securities shall not contain any
legend (including the legend set forth in this Section 2.9 hereof): (i) while a
registration securities pursuant to Rule 144, or (iii) if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission), as reasonably determined by the Company.

 

2.10 Reliance on Exemptions. The Executive understands that unless the Company
informs him otherwise in writing, the Securities being offered hereunder, are
being offered in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws, and that the
Company is relying in part upon the truth and accuracy of the Executive’s
representations, and compliance with the representations, warranties,
agreements, acknowledgments and understandings of the Executive set forth
herein, in order to determine the availability of such exemptions and the
eligibility of the Executive to acquire the Securities.

  

2.11 Due Execution; Binding Obligation. This Agreement has been duly executed
and delivered by the Executive and is a legal, valid and binding obligation of
the Executive enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium or
other laws affecting the enforcement of creditors’ rights or the availability of
equitable remedies.

 

3. Representations of the Company. The Company represents and warrants to the
Executive as follows:

 

3.1 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Securities in accordance with the terms hereof. The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Securities, have been duly authorized by the Company’s Board
of Directors and no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders. This Agreement has been
duly executed and delivered by the Company, and constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

3.2  No Conflict. The execution, delivery and performance of this Agreement by
the Company will not (i) result in a violation of the Company’s Certificate of
Incorporation, as amended, or other organizational document of the Company or
any of its subsidiaries, any capital stock of the Company or any of its
subsidiaries or bylaws of the Company or any of its subsidiaries, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a material adviser effect on the Company or its
subsidiaries.

 

 

 



 

3.3  Securities Law Exemptions. Subject to Section 2.10 above, assuming the
accuracy of the representations and warranties of the Executive contained
herein, the offer and issuance by the Company of the Securities, is exempt from
registration pursuant to the exemption provided by Section 4(a)(2) of the
Securities Act should the Company elect to rely on any such exemption.

 

4. Confidential Information. Executive recognizes and acknowledges that by
reason of Executive’s employment by and service to the Company before, during
and, if applicable, after the Employment Term, Executive will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” and plans, financing services, funding programs, costs, strategy and
programs, computer programs and software and financial information (collectively
referred to as “Confidential Information”). Executive acknowledges that such
Confidential Information is a valuable and unique asset of the Company and
Executive covenants that he will not, unless expressly authorized in writing by
the Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information. Executive also covenants that at
any time after the termination of such employment, directly or indirectly, he
will not use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s employment shall remain the property of the Company.
Except as required in the performance of Executive’s duties for the Company, or
unless expressly authorized in writing by the Company, Executive shall not
remove any written Confidential Information from the Company’s premises, except
in connection with the performance of Executive’s duties for the Company and in
a manner consistent with the Company’s policies regarding Confidential
Information. Upon termination of Executive’s employment, the Executive agrees to
return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession. As a condition of Executive’s continued employment with
the Company and in order to protect the Company’s interest in such proprietary
information, the Company shall require Executive’s execution of a
Confidentiality Agreement and in the form attached hereto as Exhibit “A”, and
incorporated herein by this reference.

 

5. Non-Competition; Non-Solicitation.

 

5.1 Non-Compete. The Executive hereby covenants and agrees that during the term
of this Agreement and for a period of one year following the end of the
Employment Term, the Executive will not, without the prior written consent of
the Company, directly or indirectly, on his own behalf or in the service or on
behalf of others, whether or not for compensation, engage in any business
activity, or have any interest in any person, firm, corporation or business,
through a subsidiary or parent entity or other entity (whether as a shareholder,
agent, joint venture, security holder, trustee, partner, Executive, creditor
lending credit or money for the purpose of establishing or operating any such
business, partner or otherwise) with any Competing Business in the Covered Area.
For the purpose of this Section 5.1, (i) “Competing Business” means any company
engaged in the mining of Bitcoin and other virtual currencies, substantially
similar to those activities of the Company; and (ii) “Covered Area” means all
geographical areas of the United States and foreign jurisdictions where the
Company may operate. Notwithstanding the foregoing, the Executive may own shares
of companies so long as such securities do not constitute more than ten percent
(10%) of the outstanding securities of any such company.

 

5.2 Non-Solicitation. The Executive further agrees that as long as the Agreement
remains in effect and for a period of one (1) year from its termination, the
Executive will not divert any business of the Company and or any affiliate of
the Company and/or the Company’s and/or its affiliates’ business to any other
person, entity or competitor, or induce or attempt to induce, directly or
indirectly, any person to leave his or her employment with the Company.

 

 

 



 

5.3 Remedies. The Executive acknowledges and agrees that his obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Executive expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein. Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 5 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against he threatened breach of this
Section 5 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

 

6. Termination.

 

6.1 Termination without Cause or for Good Reason.

 

(a) If this Agreement is terminated by the Company other than for Cause (as
defined in Section 6.4 hereof) or as a result of Executive’s death or Permanent
Disability (as defined in Section 6.2 hereof), or if Executive terminates his
employment for Good Reason (as defined in Section 6.1(b) hereof) prior to the
Expiration Date, Executive shall receive or commence receiving as soon as
practicable in accordance with the terms of this Agreement:

 

(i) a severance payment (the “Severance Payment”), which amount shall be paid in
a cash lump sum within ten (10) days of the date of termination, in an amount
equal to the higher of the aggregate amount of the Executive’s Base Salary for
the then remaining term of this Agreement or twelve (12) times the average
monthly Base Salary and Bonus paid or accrued during the three full calendar
months immediately preceding such termination;

 

(ii) expense reimbursement which shall be paid in a lump sum payment within ten
(10) days of the date of termination, in an amount equal Executive’s reimbursed
expenses set forth in Section 1.7;

 

(iii) immediate vesting of all unvested stock options and the extension of the
exercise period of such options to the later of the longest period permitted by
the Company’s stock option plans or two years following the Termination Date;

 

(iv) payment in respect of compensation earned but not yet paid (the
“Compensation Payment”) which amount shall be paid in a cash lump sum within ten
(10) days of the date of termination. For the purposes of this Section, the
Compensation Payment shall include any payment for the pro-rata number of
vacation days earned, but not taken in the preceding calendar year; and

 

(v) immediate vesting of all Shares.

 

(b) For purposes of this Agreement, “Good Reason” shall mean any of the
following (without Executive’s express prior written consent):

 

(i) Any material breach by Company of any provision of this Agreement, including
any material reduction by Company of Executive’s duties or responsibilities
(except in connection with the termination of Executive’s employment for Cause,
as a result of Permanent Disability, as a result of Executive’s death or by
Executive other than for Good Reason);

 

(ii) A reduction by the Company in Executive’s Base Salary or any failure of the
Company to reimburse Executive for material expenses described in Section 1.7;

 

(iii) The failure by the Company to obtain the specific assumption of this
Agreement by any successor or assign of Company as provided for in Section 8
hereof; or

 

(iv) Upon a Change in Control of Company (as such term is hereinafter defined).

 

(c) The following provisions shall apply in the event compensation provided in
Section 6.1(a) becomes payable to the Executive:

 

 

 



 

(i) if the severance compensation provided for in Section 6.1(a)(ii) above
cannot be finally determined on or before the tenth day following such
termination, the Company shall pay to the Executive on such day an estimate, as
determined in good faith by the Company of the minimum amount of such
compensation and shall pay the remainder of such compensation (together with
interest at the Federal short-term rate provided in Section 1274(d)(1)(C)(i) of
the Internal Revenue Code (the “Code”)) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event the amount of the estimated payment exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive payable on the fifth day after demand by the
Company (together with interest at the Federal short-term rate provided in
Section 1274(d)(1)(C)(i) of the Code).

 

(ii) If the payment of the Total Payments (as defined below) will be subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Code, the Company
shall pay the Executive on or before the tenth day following the Date of
Termination, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on Total
Payments and any federal and state and local income tax and Excise Tax upon the
payment provided for by this paragraph, shall be equal to the Total Payments.
For purposes of determining whether any of the payments will be subject to the
Excise Tax and the amount of such Excise Tax, (A) any payments or benefits
received or to be received by the Executive in connection with a Change in
Control of the Company or the Executive’s termination of employment, whether
payable pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, its successors, any person whose actions result
in a Change in Control of the Company or any corporation affiliated or which, as
a result of the completion of transaction causing such a Change in Control, will
become affiliated with the Company within the meaning of Section 1504 of Code
(the “Total Payments”) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless, in the opinion of tax counsel selected by the Company’s
independent auditors and acceptable to the Executive, the Total Payments (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code either in
their entirety or in excess of the base amount within the meaning of Section
280G(b)(3) of the Code, or are otherwise not subject to the Excise Tax, (B) the
amount of the Total Payments that shall be treated as subject to the Excise Tax
shall be equal to the lesser of (I) the total amount of the Total Payments or
(II) the amount of excess parachute payments or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of Section
280G of the Code. For purposes of determining the amount of the Gross-Up
Payment, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of termination of the
Executive’s employment, the Executive shall repay to the Company at the time the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment that can be repaid such that the Executive remains whole on an
after-tax basis following such repayment (taking into account any reduction in
income or excise taxes to the Executive from such repayment) plus interest on
the amount of such repayment at the Federal short-term rate provided in Section
1274(d)(1)(C)(i) of the Code. In the event the Excise Tax is determined to
exceed the amount taken into account hereunder at the time of the termination of
the Executive’s employment (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional gross-up payment in respect of such excess
(plus any interest payable with respect to such excess) at the time that the
amount of such excess is finally determined.

 

 

 



 

(iii) This Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption or exclusion therefrom. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 4999 of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement. All reimbursements
and in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided that Executive shall have submitted an invoice for such fees
and expenses at least 10 days before the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; (ii) the amount
of in-kind benefits that the Company is obligated to pay or provide in any given
calendar year (other than medical reimbursements described in Treas. Reg. §
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that the Company is
obligated to pay or provide in any other calendar year; (iii) Executive’s right
to have the Company pay or provide such reimbursements and in-kind benefits may
not be liquidated or exchanged for any other benefit; and (iv) in no event shall
the Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than Executive’s remaining lifetime or if longer, through
the 20th anniversary of the Effective Date. To the extent Executive is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance promulgated thereunder and any elections made by
the Company in accordance therewith, notwithstanding the timing of payment
provided in any other Section of this Agreement, no payment, distribution or
benefit under this Agreement that constitutes a distribution of deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b))
upon separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)), after taking into account all available exemptions, that would
otherwise be payable, distributable or settled during the six-month period after
separation from service, will be made during such six-month period, and any such
payment, distribution or benefit will instead be paid, distributed or settled on
the first business day after such six-month period; provided, however, that if
Executive dies following the Date of Termination and prior to the payment,
distribution, settlement or provision of the any payments, distributions or
benefits delayed on account of Section 409A of the Code, such payments,
distributions or benefits shall be paid or provided to the personal
representative of Executive’s estate within 30 days after the date of
Executive’s death.

 

6.2 Permanent Disability. If the Executive becomes totally and permanently
disabled (“Permanent Disability”), the Company or the Executive may terminate
this Agreement on written notice thereof, and the Executive shall receive or
commence receiving, as soon as practicable:

 

(a) amounts payable pursuant to the terms of the disability insurance policy or
similar arrangement which Company maintains for the Executive, if any, during
the term hereof;

 

(b) the Compensation Payment which shall be paid to Executive as a cash lump sum
within thirty (30) days of such termination; and

 

(c) all Shares to which the Executive is entitled under Section 1.4(b) hereof.

 

6.3 Death. In the event of the Executive’s death during an Employment Term
hereunder, this Agreement will terminate, and the Executive’s estate or
designated beneficiaries shall receive or commence receiving, as soon as
practicable in accordance with the terms of this Agreement:

 

(a) compensation equal to one year’s Base Salary (calculated by multiplying 12
by the average monthly Base Salary paid or accrued for the three full calendar
months immediately such event), which shall be paid within thirty (30) days of
such termination;

 

(b) any death benefits provided under the Executive benefit programs, plans and
practices in which the Executive has an interest, in accordance with their
respective terms;

 

(c) the Compensation Payment which shall be paid to Executive’s estate as a cash
lump sum within thirty (30) days of such termination;

 

(d) all shares to which the Executive is entitled under Section 1.4(b) hereof
which shall immediately vest; and

 

(e) such other payments under applicable plans or programs to which Executive’s
estate or designated beneficiaries are entitled pursuant to the terms of such
plans or programs.

 

6.4 Voluntary Termination by Executive: Discharge for Cause. The Company shall
have the right to terminate this Agreement for Cause (as hereinafter defined).
In the event that the Executive’s employment is terminated by Company for Cause,
as hereinafter defined, or by the Executive other than for Good Reason or other
than as a result of the Executive’s Permanent Disability or death, prior to the
Termination Date, the Executive shall be entitled only to receive, as a cash
lump sum within thirty (30) days of such termination, the Compensation Payment.
As used herein, the term “Cause” shall be limited to (a) willful malfeasance or
willful misconduct by the Executive in connection with the services to the
Company in a matter of material importance to the conduct of the Company’s
affairs, or (b) the conviction of the Executive for commission of a felony. For
purposes of this subsection, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company. Termination of this Agreement
for Cause pursuant to this Section 6.4 shall be made by delivery to the
Executive of a copy of a resolution duly adopted by the affirmative vote of all
the Executive, if a Board member not participating in the vote, of the members
of the Board of Directors called and held for such purpose (after thirty (30)
days prior written notice to the Executive and reasonable opportunity for the
Executive to be heard before the Board of Directors prior to such vote), finding
that in the good faith business judgment of such Board of Directors, the
Executive was guilty of conduct set forth in any of clauses (a) through (b)
above and specifying the particulars thereof.

 

 

 



 

7. Change in Control.

 

7.1 Definition. For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if (i) there shall be consummated (A) any consolidation
or merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Company’s Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the Company’s Common Stock immediately prior to
the merger have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the merger, or (B) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, or (ii) the
stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company, or (iii) any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), other than the Company, the Executive or any executive benefit
plan sponsored by the Company, or such person on the Effective Date hereof is a
20% or more beneficial owner, shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing in special
circumstances) having the right to vote in the election of directors, as a
result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, or (iv) at any time during a period of two
consecutive years, individuals who at the beginning of such period, constituted
the Board of Directors of the Company shall cease for any reason to constitute
at least a majority thereof, unless the election or the nomination for election
by the Company’s stockholders of each new director during such two-year period
was approved by a vote of at least two-thirds of the directors then still in
office, who were directors at the beginning of such two-year period.

 

7.2 Rights and Obligations. If a Change in Control of the Company shall have
occurred while the Executive is director of the Company, the Executive shall be
entitled to the compensation provided in Section 6.1(a) of this Agreement upon
the subsequent termination of this Agreement by either the Company, or the
Executive within two years of the date upon which the Change in Control shall
have occurred, unless such termination is a result of (i) the Executive’s death;
(ii) the Executive’s Disability; (iii) the Executive’s Retirement; or (iv) the
Executive’s termination for Cause.

 

8. Assignment. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of Executive and the assigns and successors of
Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession or by Executive
notifying the Company that cash payment be made to an affiliated investment
partnership in which Executive is a control person) or by Company, except that
Company may assign this Agreement to any successor (whether by merger, purchase
or otherwise) to all or substantially all of the stock, assets or businesses of
Company, if such successor expressly agrees to assume the obligations of Company
hereunder.

 

9. Indemnification. Executive shall be indemnified by the Company against all
liability incurred by the Executive in connection with any proceeding,
including, but not necessarily limited to, the amount of any judgment obtained
against Executive, the amount of any settlement entered into by the Executive
and any claimant with the approval of the Company, attorneys’ fees, actually and
necessarily incurred by him in connection with the defense of any action, suit,
investigation or proceeding or similar legal activity, regardless of whether
criminal, civil, administrative or investigative in nature (“Claim”), to which
he is made a party or is otherwise subject to, by reason of his being or having
been a director, officer, agent or employee of the Company, to the full extent
permitted by applicable law and the Certificate of Incorporation of the
Company.. Such right of indemnification will not be deemed exclusive of any
other rights to which Executive may be entitled under Company’s Certificate of
Incorporation or By-laws, as in effect from time to time, any agreement or
otherwise.

 

10. General Provisions.

 

10.1 Modification: No Waiver. No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto. Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement. The exercise by any party of any
of its rights or any of its elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.

 

 

 



 

10.2 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

MGT Capital Investments, Inc.

512 S. Mangum Street, Suite 408

Durham, NC 27701

 

If to Executive, to:

Robert Lowrey

c/o MGT Capital Investments, Inc.

512 S. Mangum Street, Suite 408

Durham, NC 27701

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

10.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

10.4 Further Assurances. Each party to this Agreement shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

10.5 Severability. Should any one or more of the provisions of this Agreement or
of any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provisions or
portion thereof determined to be illegal or unenforceable and shall not be
affected thereby.

 

10.6 Successors and Assigns. Executive may not assign this Agreement without the
prior written consent of the Company. The Company may assign its rights without
the written consent of the executive, so long as the Company or its assignee
complies with the other material terms of this Agreement. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company, and the
Executive’s rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors. The Company’s subsidiaries and controlled
affiliates shall be express third party beneficiaries of this Agreement.

 

10.7 Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

10.8 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which taken together shall constitute one and the same instrument.
This Agreement may be executed by facsimile with original signatures to follow.





 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of March 8, 2018.



 



EXECUTIVE:  

MGT CAPITAL INVESTMENTS, INC.





 

                 /s/ Robert S. Lowrey   /s/ H. Robert Holmes Robert S. Lowrey  
Name: H. Robert Holmes     Title: Director, Chairman of the Nomination and
Compensation Committee               /s/ Robert Ladd     Name: Robert Ladd    
Title:

Director, President and CEO



 





[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

 

 

